Citation Nr: 0916198	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-34 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right hip 
disability, to include arthritis. 

2.  Entitlement to service connection for left hip 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran reportedly had active duty service from January 
1981 to December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2007, a 
statement of the case was issued in July 2007, and a 
substantive appeal was received in October 2007.   The 
Veteran testified at a Board hearing in December 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon preliminary review of the record, the Board finds that 
further development is necessary before a decision on the 
merits may be made.  Although there are nexus opinions of 
record, it does not appear that any are adequate to allow for 
informed appellate review. 

In November 2002, one of the Veteran's private physician's 
wrote a two sentence letter stating that the Veteran's 
osteoarthritis of the hip was likely as a result of physical 
activity that the Veteran engaged in at work, specifically 
her running several miles.  This opinion failed to cite any 
medical rationale or evidence.  The doctor also does not 
specify whether the Veteran's running during service was the 
cause or whether the Veteran was involved in other work that 
included running.  

Again in December 2008, one of the Veteran's private 
physicians stated that the Veteran's service in the military 
in the past couple of years, during which she used to run 
long distances, might have contributed to the pain she 
currently has.  However, the Veteran had not been in the 
military for over two decades, rather than in the past couple 
of years.  Also, the examiner merely stated that the current 
disability and service might be related, again without citing 
specific evidence or medical rationale.  

During the May/June 2007 examinations, the examiner stated 
that it was less likely than not that the Veteran's hip 
disability was related to service.  However, the examiner 
failed to state a medical rationale for the opinion.  The law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Without a medical 
rationale and in light of the varying opinions, the Board 
finds that the current opinions are not sufficient to 
determine the etiology of the Veteran's disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of the 
disabilities at issue.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  Any 
tests deemed medically advisable should be 
accomplished.  The examiner should respond 
to the following:  
    
As to any current right and or left hip 
disability, is it is at least as likely as 
not (a 50% or higher degree of 
probability) that such hip disability was 
either manifested during the Veteran's 
active duty service or otherwise causally 
related to Veteran's active duty service.  
The examiner should provide a clear 
rationale that includes a discussion of 
the facts and the medical principles 
involved.  

2.  The RO should then review the expanded 
record and determine if service connection 
may be granted for the disability at 
issue.  Unless all benefits sought are 
granted, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

